DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With respect to base claim 1, the specification does not describe that the “diameter D” of the circular shape is “two times a length of the distal region.”  Paragraph [0206] of the specification mentions “diameter D,” but does not describe its length.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (4,425,908) in view of Eidenschink (7,967,747).  Simon discloses the invention substantially as claimed. Simon discloses, at least in figures 1-4 and 13 and col. 5, line 58 to col. 7, line 12; a device usable for treatment of an aneurysm within a patient's vasculature, comprising: a self-expanding resilient permeable shell (16) having a proximal end, a distal end, a distal hub (14), and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments (20) having a braided structure (when the filaments are overlapped to form a “filter basket,” according to col. 3, lines 47-51 and col. 6, lines 37-45), wherein the plurality of filaments are secured by the distal hub, wherein a distal region (defined by ends 22)  of at least some of the plurality of filaments extend in a generally radial direction beyond the distal hub of the permeability shell is unraveled and straight (at portion 26 or wherein “the legs are tilted outwardly but are not formed with a bow,” according to col. 6, line 67 to col. 7, line 5) and form an extension (deemed to be distal of the shell) having a generally circular shape (in cross-section) configured to atraumatically track around a diameter of the aneurysm when expanded (when the legs are “bowed outwardly”…so as to “orient the device” relative to a vessel cavity, according to col. 6, lines 63-65), the circular shape having a diameter D, wherein a distal end of each of the at least some of the plurality of filaments that extend beyond the distal hub define a perimeter of the generally circular shape, wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter (a standard catheter, according to col. 7, line 67 to col. 8, line 1) and has an expanded state with a globular, axially shortened configuration relative to the radially constrained state, the permeable shell having a plurality of openings formed between the braided filaments, wherein the distal hub is a cylindrical hub having a proximal and distal end, and wherein the extension extends from the distal end of the cylindrical hub, wherein the plurality of filaments extending beyond the distal hub of the permeable shell each have a distal end, and wherein the distal ends of the plurality of filaments extending beyond the distal hub of the permeable shell define a circumference of the generally circular shape, wherein the elongate resilient filaments of the permeable shell include nitinol wires (according to col. 5, line 48 to col. 6, line 2), and wherein the distal region of the at least some of the plurality of filaments (22) forming the extension is straight.
However, Simon does not explicitly disclose that diameter D is two times a length of the distal region.  Eidenschink teaches, at least in col. 2, line 66 to col. 3, line 3 and col. 6, lines 44-48; a device usable for treatment of an aneurysm (e.g., 200, shown in fig. 5) including a plurality of filaments (e.g., 202) defining a circular shape having a diameter, wherein the device may be in “suitable alternatives” having components of various dimensions, and wherein changes in “shape” and “size” may be made in the device “without exceeding the scope of the invention.”   Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Eidenschink, to try a modification of the device so that diameter D is two times a length of the distal region.  Such a modification would allow the shell to be suitably configured for vasculature requiring a shell dimensioned as claimed.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (4,425,908) in view of Eidenschink (7,967,747), and further in view of Aboytes et al. (9,855,051). Simon in view of Eidenschink discloses the invention substantially as claimed, but does not explicitly disclose that the elongate resilient filaments of the permeable shell include drawn filled tubes, or wherein the elongate resilient filaments of the permeable shell include nitinol wires and drawn filled tubes. Aboytes et al. teach, at least in col. 52, lines 12-34; a device, wherein elongate resilient filaments of a braid or mesh may include drawn filled tubes, or w/herein the elongate resilient filaments include nitinol wires and drawn filled tubes. If would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Aboytes et al., to modify the permeable shell of Simon in view of Eidenschink, so that it includes filaments as claimed. Such modifications would allow the device to have the desired physical and mechanical attributes of shape memory metals as well as the visibility of radiopaque materials.
Allowable Subject Matter
Claims 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, discloses a method for treating a cerebral aneurysm, comprising, inter alia, the steps of: providing an implant structure comprising: a self-expanding resilient permeable shell having a proximal end, a distal end, and a longitudinal axis, the shell comprising a plurality of elongate resilient filaments having a braided structure, wherein the plurality of filaments are secured at the distal end thereof, wherein a distal region of at least some of the plurality of filaments extend beyond the distal end of the permeability shell and form an extension having a generally circular shape when expanded; wherein the permeable shell has a radially constrained elongated state configured for delivery within a microcatheter and has an expanded state with a globular, axially shortened configuration relative to the radially constrained state, the permeable shell having a plurality of openings formed between the braided filaments, and wherein the implant is deployed within the cerebral aneurysm, wherein the proximal end of the implant is positioned near a neck of the cerebral aneurysm, the extension is positioned in the cerebral aneurysm near a dome of the cerebral aneurysm and assumes the generally circular shape, and the permeable shell assumes the expanded deployed state within the cerebral aneurysm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s arguments with respect to claims 1-3 and 7-10 have been considered but they are not persuasive. Contrary to Applicant’s argument, Simon indeed discloses a plurality of filaments extending in a generally radial direction beyond the distal hub of the permeable shell, wherein the filaments not only define a generally circular shape, the are straight.  That is, Simon discloses, in col. 6, line 67 to col. 7, line 5; “legs [that] are tilted outwardly but are not formed with a bow.”  In other words, the “legs” (i.e., filaments) extend radially and are straight (i.e., not bowed).  Also, as set forth in the rejection above, the diameter D of the circular shape may be modified (in an obvious-to-try solution), in view of Eidenschink, to a suitable size for application in a patient’s vasculature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771